Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on 5/28/19 has been entered.  Claims 5, 8, 11, 17, 20, 23, and 26 are cancelled.  Claims 1-4, 6, 7, 9, 10, 12-16, 18, 19, 21, 22, 24, 25, and 27 are presented for examination.

Claim Objections
Claims 7, 19 are objected to because of the following informalities:  Claim 7 refers to cancelled claim 5.  Claim 19 refers to cancelled claim 17.  Appropriate correction is required.

Information Disclosure Statement
Some of the information disclosure statements (IDS) submitted on 5/28/19, 9/13/19, 11/10/20 have been considered by the examiner.  The NPL dated 11/10/20 has not been translated and was not reviewed.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

an order incorporating module; 
a goods shelf information acquirement module and 
a goods shelf information selection module
 in claims 13-16, 18, 19, 21-24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Note: The following analysis is based on the Revised Guidance titled  “2019 Revised Patent Subject Matter Eligibility Guidance (Vol. 84, No. 4).

STEP 1
Is the claim(s) directed to a process, machine, manufacture or composition of matter?


STEP 2A. Prong 1
The claims disclose the abstract idea of receiving orders, determining shelf information of the orders, grouping/associating the orders based on certain properties, determining a target shelf information based on preset information..
Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”: 
“An ex-warehousing method, comprising: 
-receiving an order for to-be-ex-warehoused goods during an ex-warehousing process; 
-incorporating the order for to-be-ex-warehoused goods with an order for goods currently being ex-warehoused to obtain an incorporated order; 
-acquiring, based on properties of warehoused goods in the incorporated order, goods shelf information matching with the properties of the warehoused goods respectively; and
- obtaining target goods shelf information according to the matched goods shelf information acquired based on a preset goods shelf information ex-warehousing strategy..”
The remaining limitations are no more than computer elements (i.e., an apparatus) to be used as a tool to perform this abstract idea.
The recited limitations cover a process that, under its broadest reasonable interpretation, covers subject matter viewed as a certain method of organizing human activity with the additional recitation of generic computer components.  For example, claim 9 recites “instructing an automated guided vehicle to transport target goods shelf corresponding to the target shelf information to an operation platform based on the target goods shelf information.
The practice of instructing a vehicle to transport goods is a commercial or legal interaction long prevalent in our system of commerce. The claims recite the idea of performing various conceptual steps generically resulting in processing orders in a warehouse. As determined earlier, none of these steps recites method of organizing human activity.
STEP 2A, Prong 2
Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 
The claim recites one additional element: that an apparatus is used to perform the receiving, acquiring, and obtaining steps.
The apparatus in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (obtaining, by an apparatus, goods shelf information). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea.

STEP 2B
The next issue is whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception. Taking the claim elements separately, the function performed by the computer system at each step of the process is purely conventional. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an apparatus to perform the  steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Considered as an ordered combination, the computer components of Applicants' claims add nothing that is not already present when the steps are considered separately. The claimed invention does not focus on an Step 2B: NO). 
There is no indication that indication that the apparatus is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. 
MPEP 2106.05(d)(II) The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. A VAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hoteis.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial,Vne claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

iv. Storing and retrieving information in memory, VersataDev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306,1334,115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363,115 USPQ2d at 1092-93.

The claim is ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9, 10, 13-16, 18, 19, 21, 22, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. ( CN105427065A), in view of LI et al. (CN106203928A)
Re-claim 1, CHEN et al. teach an ex-warehousing method, comprising: 
Receive at least one outbound order);
-incorporating the order for to-be-ex-warehoused goods with an order for goods currently being ex-warehoused to obtain an incorporated order ; (see e.g. paragraph 0045 - Group the outbound orders according to the distribution information of the location where the commodity objects associated with each order are located; wherein, the number of outbound orders in each group is based on the number of outbound orders in each of the transport carriers in each warehouse. The number of orders that can be carried is determined, and the same outbound order only appears in the same group); 
-obtaining target goods shelf information according to the matched goods shelf information acquired based on a preset goods shelf information ex-warehousing strategy (see e.g. paragraphs 0012 , 0047-0051- Pre-store the corresponding relationship between each location in the warehouse and the commodity object identifier, location distribution information, and the number of orders that can be carried by each transport carrier in the warehouse: -- There can be multiple specific grouping methods. For example, in the embodiment of the application, the following specific methods can be used: first, determine the first target location as the starting location, and then prioritize all commodity objects in the first location. The first-type outbound orders of a target location are divided into a group. If the number of the first-type transaction orders is insufficient, it is determined that some commodity objects are located in the second-type outbound orders of the first target location, and the At least one second target location where other commodity objects associated with the second type of outbound order are located, and determine the distance between the second target location and the first target location, and distance the second target location from the first target location The more recent outbound orders of the second type are classified into this group.).
CHEN et al. do not teach the following limitation as claimed.
However, LI et al. teach -acquiring, based on properties of warehoused goods in the incorporated order, goods shelf information matching with the properties of the warehoused goods respectively; and (see e.g. paragraph 0031-The system automatically collects the information of the RFID electronic tags of each outsourcing big box, and through the outsourcing big box finished product specifications, model, Processes, etc. are checked whether they are of the same type of goods. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify CHEN et al. and include the steps cited above, as taught by LI et al. in order to accurately locate the location of goods: reduce labor costs and improve production efficiency (see e.g. paragraph 0051).

Re-claims 2, 3, 4, CHEN et al. do not teach the limitations as claimed.
However, LI et al. teach the ex-warehousing method of claim 1, wherein, obtaining target goods shelf information according to the matched goods shelf information acquired based on a preset goods shelf information ex-warehousing strategy comprises: determining whether there is a goods shelf being ex-warehoused, and if yes, determining the goods shelf information corresponding to the goods shelf being ex-warehoused as the target goods shelf information (see e.g. paragraph 0031 -The third step is to scan and enter the warehouse. The warehousing handling forklift 10 transports the shelves through the RFID scanning area in front of the warehouse. The system automatically collects the information of the RFID electronic tags of each outsourcing big box, and through the outsourcing big box finished product specifications, model, Processes, etc. are checked whether they are of the same type of goods. ) --wherein, obtaining target goods shelf information according to the matched goods shelf information acquired based on a preset goods shelf information ex-warehousing strategy comprises: determining whether there is a goods shelf being ex-warehoused, if no, and if the acquired goods shelf information comprises batch numbers, sorting the acquired pieces of goods shelf information comprising batch numbers by the batch numbers in an order of first-in-first-out, and   selecting sequentially the pieces of goods shelf information sorted by the batch numbers as the target goods shelf information.  (see e.g. paragraphs 0038-0040, 0052). --- wherein, the method further comprises: if the acquired goods shelf information does not comprises a batch number, sorting the acquired pieces of goods shelf information that do not comprises a batch number by warehousing dates in an order of first-in-first-out, and selecting sequentially the pieces of goods shelf information sorted by the warehousing dates as the target goods shelf information, wherein, the method further comprises: if there are multiple pieces of goods shelf information for a warehousing date, sorting the multiple pieces of the goods shelf information with the earlier warehousing date by total inventory of the goods shelf information in order of large to small, and selecting sequentially the pieces of goods shelf information sorted by the total inventory as the target goods shelf information. (see e.g. paragraphs 0024, 0048)
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify CHEN et al. and include the steps cited above, as taught by LI et al. in order to reduce the unknown backlog of products in the warehouse, and at the same time eliminate the 

Re-claim 6, CHEN et al. teach the ex-warehousing method of claim 3, wherein, the method further comprises: if there are multiple pieces of goods shelf information for a batch number, sorting the multiple pieces of the goods shelf information with the batch number by total inventory of the goods shelf information in an order of large to small, and selecting sequentially the pieces of goods shelf information sorted by the total inventory as the target goods shelf information (see e.g. paragraphs 0062, 0074).  

Re-claim 7, CHEN et al. teach the ex-warehousing method of claim 5

Re-claim 9, CHEN et al. do not teach the limitations as claimed.
However, LI et al. teach the ex-warehousing method of claim 1, wherein, after obtaining the target goods shelf information, the method further comprises: instructing an automated guided vehicle to transport the target goods shelf corresponding to the target shelf information to a operation platform based on the target goods shelf information (see e.g. paragraph 0032-When the correct scanning is completed, the green light of the warehousing scan and proofreading indicator 13 will be on, indicating that it is passable. At this time, the system will display the information of the automatically assigned location on the tablet computer of the warehousing human-computer interaction 12, and instruct the operator to transport to the Storage location).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify CHEN et al. and include the steps cited above, as taught by LI et al. in order to reduce the unknown backlog of products in the warehouse, and at the same time eliminate the property loss caused by human delivery errors, and improve the corporate management level. (see e.g. paragraph 0052).

Re-claim 10, CHEN et al. teach the ex-warehousing method of claim 9, wherein, the method further comprises: in an order of small to large for the total inventory at each of storage locations in the target goods shelf information, instructing to preferably select warehoused goods in a storage location with a small total inventory at a storage location to be ex-warehoused (see e.g. paragraph 0074)
, wherein, the method further comprises: if there are multiple storage locations with the same total inventory, arranging, in an order of high to low for positions of storage locations, instructing to preferably select warehoused goods at a storage location with a high position to be ex-warehoused (see e.g. paragraph 0026- Through the embodiments of the present application, the corresponding relationship between each location in the warehouse and the commodity object identifier, location distribution information, and the number of orders that can be carried by each transport carrier in the warehouse can be saved in advance, so that after receiving batched outbound When placing an order, you can determine the location where the commodity objects associated with each order are located, group the outbound orders according to the distribution information of the location where the commodity objects associated with each order are located, and determine the locations included in each group , Within each group, sort the outbound orders contained in the group and the location where each outbound order is located, and finally output the grouping results of the outbound orders and the order and location sorting results in each group. 
In this way, when outbound, you can group orders according to the plan, and remove the merchandise objects associated with each order from the location in the order given in the plan.   --Since order grouping and sorting have taken into account the location distribution of the order, and the same outbound order only appears in the same grouping, it is possible to avoid back and forth in the location during the pick-up process Shuttle between to improve the efficiency of the warehouse.

Claim 13 recites similar limitations as claim 1 and is therefore rejected under the same art and rationale.

Claim 15 recites similar limitations as claim 3 and is therefore rejected under the same art and rationale.
Claim 16 recites similar limitations as claim 4 and is therefore rejected under the same art and rationale.
Claim 18 recites similar limitations as claim 6 and is therefore rejected under the same art and rationale.
Claim 19 recites similar limitations as claim 7 and is therefore rejected under the same art and rationale.
Claim 21 recites similar limitations as claim 9 and is therefore rejected under the same art and rationale.
Claim 22 recites similar limitations as claim 10 and is therefore rejected under the same art and rationale.
Claim 25 recites similar limitations as claim 1 and is therefore rejected under the same art and rationale.
Claim 27 recites similar limitations as claim 1 and is therefore rejected under the same art and rationale.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. ( CN105427065A), in view of LI et al. (CN106203928A), in view of Official Notice (as evidenced by DONGDONG (CN 201110104277 A)
Re-claim 12, CHEN et al. ( CN105427065A), in view of LI et al. do not teach the ex-warehousing method  wherein, acquiring, based on properties of warehoused goods in the incorporated order, goods shelf information matching with the properties of the warehoused goods respectively comprises: classifying, based on whether a special inventory is comprised in the properties of the warehoused goods, all warehoused goods in the incorporated order into a special inventory list and a non-special inventory list classifying the special inventory list and the non-special inventory list secondarily, based on whether a batch number is comprised in the properties of the warehoused goods; querying a preset inventory list to acquire goods shelf information to which each of the secondary-classified warehoused goods belongs, and incorporating the acquired goods shelf information.  
However, Official Notice is taken that it is old and well known in the art, to classify inventory or orders based on certain similarity, priority or demand, in order to “help enterprises, retailers, reserve organizations and the like perform classified responses according to specific categories”.  One might consider certain inventories special based on priority or demand.  Furthermore, multi-level sorting or classification is well known in the art.  For example, DONGDONG teaches an inventory early warning system with ex-warehouse data information.  “The inventory early warning system,  is used for analyzing inventory analogue simulation results and judging the styles and levels of inventory early warning; and in the inventory early warning system, the inventory early warning is classified to be normal and abnormal and classified into two levels, thereby helping enterprises, retailers, reserve organizations and the like perform classified responses according to specific categories.(see e.g. abstract)

Claim 24 recites similar limitations as claim 12 and is therefore rejected under the same art and rationale.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.